Citation Nr: 0813450	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an increased disability evaluation for 
migraine headaches, currently rated as 30 percent disabling.  

3.  Entitlement to an increased initial disability evaluation 
for dysthymic disorder, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1986 to May 1996.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Pittsburgh, 
Pennsylvania, and Detroit, Michigan.  The veteran has since 
relocated, and her file transferred to the VARO located in 
Baltimore, Maryland.

In March 2008, the veteran offered testimony at a hearing at 
the Board before the undersigned Veterans Law Judge.  A 
transcript of the hearing is in the claims folder.

The issue of entitlement to an increased initial disability 
evaluation for dysthymic disorder, currently rated as 10 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.
2.  The persuasive evidence does not demonstrate that 
irritable bowel syndrome (IBS) was manifest during active 
service or developed as a result of an established event, 
injury, or disease during active service or is proximately 
due to a service-connected disability.

3.  Migraine headaches are manifested by less than very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an increased rating for migraine 
headaches in excess of 30 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2002, April 2002, December 2004, and March 
2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran filed 
her claim for service connection for IBS in September 2001 
and the claim for an increased rating for migraines in 
November 2004.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in statements of the case issued in November 2006.  
To the extent that there is any perceived technically 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated that 
she has no additional evidence to submit.  Moreover, any 
failure in the timing of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  There has been no prejudicial error in the duty 
to inform the veteran.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007)).  Further, the veteran has, in the past, 
been employed by a national service organization, and is 
presently represented by that organization.  At her March 
2008 hearing held in Washington, D.C. both she and her 
representative indicated by their statements that they were 
well versed in VA law and regulations.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The notice provided by the RO in the multiple communications 
which took place during the course of this appeal satisfies 
the criteria set forth by the Court in Vazquez-Flores.  
Specifically, the aforementioned letters informed the veteran 
she must submit evidence that her migraines had increased in 
severity.  

The Board notes that the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

As to the claim for migraine headaches, examination was made 
available to the veteran but she failed to report, and 
updated medical records have been obtained.  The veteran has 
submitted recent treatment with a waiver of RO consideration.  
As regarding the IBS, the Board finds adequate medical 
evidence to decide the appeal.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Service Connection for Irritable Bowel Syndrome

Factual Background

Service treatment records reflect no diagnosis or finding of 
irritable bowel syndrome.  In November 1986, she was 
evaluated for headaches with associated nausea and vomiting.  
Migraine headaches were diagnosed.  A March 1987 record noted 
complaints of abdominal cramps, but these were determined to 
be associated with the onset of menses.   In July 1987, she 
was again seen for headaches with associated nausea and 
vomiting.  She related that she had recently begun taking an 
oral contraceptive, and had experienced similar symptoms in 
the past (age 14) when she was on oral contraceptives.  
Vascular headaches were diagnosed.  In November 1988, during 
her 15th week of pregnancy, she was treated for chest and 
abdominal pain.  The assessment was gastric reflux.  The 
veteran was given Mylanta.  In August 1990, she was seen for 
complaints of stomach pain which begin 30 minutes prior to 
her seeking treatment.  She reported that she had a similar 
incident one month prior.  She reported no previous diagnosis 
or treatment.  She did report eating a "fire ball" for 
breakfast.  The AAS (acute abdominal series) X-ray study 
revealed a large amount of stool and increased gas pattern.  
The assessment was constipation.  She was given Ducalox and 
told to force fluids and increase fiber.  The service 
treatment records include several notations of nausea and 
vomiting; each time, these symptoms were associated with 
migraine headaches, for which the veteran is service 
connected. 

Private treatment records include those from Dr. Lorna Pinson 
dated from August 1989 to October 1999.  These show no 
complaints as to the gastrointestinal system in October 1998.  
At that time, the abdomen was soft and nontender, and bowel 
sounds were present.  In April 1999, the veteran complained 
of right lower quadrant pain and increased gas and bloating.  
The abdomen was soft and tender.  On ultrasound, a right 
ovarian cyst was observed.  

During a July 2001 VA neurology examination, the veteran 
complained of loss of vision followed by nausea and vomiting, 
ultimately culminating in a headache.

VA outpatient treatment records dated in February 2007 noted 
that during her initial visit to establish primary care, the 
veteran gave a history of IBS with a constipation pattern,  
Metamucil and Colace did not help.  The examiner noted that 
the veteran had multiple symptoms consistent with a diagnosis 
of IBS: depression, constipation and chronic pain.  She was 
advised that these symptoms often occur "as part of a 
constellation" of symptoms that often appear with depression 
and fibromylagia.  She was going to be placed on a new 
medication.  She reported that she had these symptoms for 
many years.  However, the consultation for this medication 
was denied.  She complained of IBS symptoms, gas and bloating 
in April 2007.  She reported having had a normal colonoscopy 
in 2006.  

At her hearing before the undersigned, although being 
prompted to do so, the veteran offered no testimony regarding 
her IBS claim.  

Law and  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2007).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury may also be service connected.  38 C.F.R. § 
3.310.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  In 
addition, service connection for certain chronic diseases may 
be established based upon a legal "presumption" by showing 
that the disease manifested to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds that IBS 
was not manifest during active service and did not develop as 
a result of an established event, injury, or disease during 
active service.  There is no diagnosis or finding of IBS in 
service.  While the veteran occasionally experienced nausea 
and vomiting, these were known to be associated with the 
onset of migraine headaches.  There is simply no medical 
nexus evidence relating any current IBS to service or to 
service-connected dysthymic disorder.  The veteran's isolated 
assertion in 2007 that the IBS seems to be one of multiple 
problems that come in tandem with episodes of depression is 
not competent evidence.  While she is capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as a diagnosis or medical etiology and causation of 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events of the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, IBS is a complex disorder which 
requires specialized training for a determination as to 
causation, and is therefore not susceptible to lay opinion.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for IBS.  

Increased Rating for Migraine Headaches

Factual Background

Service connection was granted for migraine headaches, in an 
October 2001 rating decision  A 30 percent rating was 
assigned effective from April 2001.  The veteran filed the 
current claim for an increased rating for migraines in 
November 2004.  She averred that for several days a month, 
she was completely bedridden.  During a April 2005 VA 
psychiatric examination, she reported she was on Imitrex for 
her migraines.  She related that she had debilitating 
headaches which frequently made her tardy for her job as a 
veterans service officer with an accredited service 
organization.  She had held that job for four years.  

The veteran failed to report for an examination for this 
disability in December 2004.

VA treatment records since the claim was filed show minimal 
treatment for migraines.  In a March 2007 consultation, the 
veteran requested NF Imitrex for migraines.  In April 2007, 
it was noted that she suffered frequent migraine headaches, 
described as 3 to 4 per month.  In July 2007, when seen for a 
cough and fever, she reported no headache.  She was still 
working as a veterans service representative.

At her hearing, the veteran testified that she had her 
headaches monthly during her ovulation period.  They usually 
occurred in the morning and making her late for work.  The 
headaches lasted two to three hours and came back the next 
day.  Symptoms included vomiting and nausea.  Thus, she 
testified she took very few days off of work because instead, 
she would come late.  She would sometimes go into a dark room 
at work for awhile.  She stated she was fortunate to work 
with people who understood her situation.  

Subsequent to her hearing, with veteran submitted VA 
outpatient treatment records dated from February 2007 through 
September 2007.  Consideration of those records by the RO was 
waived.  During a April 2007 psychology - initial mental 
health evaluation, she related that she suffered from 
migraine headaches three-to-four times a month.  Although the 
records reflect that she was seen at that VA medical facility 
on numerous occasions, none of the visits were for treatment 
of headaches.

Law and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes (DC) identify the various 
disabilities.  38 U.S.C.A. § 1155.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet App 505 (2007).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Migraine headaches are rated 30 percent disabling under DC 
8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several months
30

With characteristic prostrating attacks averaging 
one in 2 months over the last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007)

Based upon the evidence of record, the Board finds the 
veteran's service-connected headaches are not manifested by 
attacks sufficient for a 50 percent rating.  Although the 
veteran alleged in her treatment reports and her testimony 
that she has such severe attacks, findings have not shown 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Moreover, the 
veteran failed to report for an examination ordered in 
connection with this claim in December 2004.  While she has 
had some treatment, the record does not document the 
frequency of attacks required for an increased rating.  She 
has not testified to severe economic inadaptability.  While 
she readily admitted she was tardy for work, she did not 
indicate this was endangering her job.  Thus, the Board finds 
that the criteria for an increased rating for headaches have 
not been met.  

The preponderance of the evidence is against an increased 
rating for headaches.  

Additional Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The record shows that the veteran was 
working on her master's degree and working at the time of her 
hearing.  The Board finds that there has been no showing by 
the veteran or by the medical records that the service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board finds that the current 
rating adequately reflects the clinically established 
impairment experienced by the veteran at all times relevant 
to this decision as to the issues on appeal.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to an increased disability evaluation for 
migraine headaches, currently rated as 30 percent disabling, 
is denied.  


REMAND

The veteran seeks a higher initial rating for dysthymic 
disorder.  She has submitted recent treatment records showing 
that she has been placed on several different medications for 
control of her symptoms.  She has urged that she has trouble 
with occupational and social activities.  At her hearing 
before the undersigned, the veteran testified that she 
believed her disability had worsened and that she would like 
to report for an examination to demonstrate current signs and 
symptoms of her service-connected dysthymic disorder.  The 
Board has reviewed the recent records and finds that, based 
on the current contentions, a VA psychiatric examination 
would be helpful.  Thus, additional development is required 
in order to fulfill the duty to assist set forth at 38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be scheduled for a 
VA psychiatric examination to determine 
the severity of the dysthymic disorder.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
her service-connected dysthymic disorder.  
The examiner must conduct a detailed 
mental status examination.  The examiner 
is asked, if possible, to determine which 
symptoms are attributable to dysthymic 
disorder and which, if any, are 
attributable to nonservice-connected 
psychiatric disorders.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
dysthymic disorder consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  The examiner should indicate 
whether the GAF score would change if the 
nonservice-connected psychiatric 
disorders were included in the 
assessment.

The examiner is requested to indicate 
which of the following (a), (b), (c), 
(d), or (e) best describes the veteran's 
mental impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep 
impairment; mild memory loss (such as 
forgetting names, directions, recent 
events); there is no stereotyped speech, 
flattened affect or impaired judgment.

(e) Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.  

Adequate reasons and bases should be 
provided to support the opinion provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


